PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/735,282
Filing Date: 10 Jun 2015
Appellant(s): Perkins, Frederick



__________________
[
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed [12/18/2020].

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/11/17 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or applications the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3 and 7-11 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Lovett (US 2016/0156989) (Bryson C .Lovett).
Regarding Claim 1, Lovett discloses a self-contained bird feeder configured to provide detailed images over a wireless network [See paragraphs 28-30], comprising: a bird feeder with a built in camera, computer, and internet connection, the bird feeder [See paragraphs 9-11 and  28-30 e.g. camera, computer and WIFI];
a. a feeder housing [See abstract and paragraphs 28-30; figures 1 and 4- Unit 5 e.g.  Feeder/ bird photo booth];  
b. a feeder bottom [See Figs1 and 4 unit 18];
[See abstract and paragraphs 34, 43-45; figure 10- unit 20 e.g. bird feeder];
d. the camera mounted to the bird feeder[See abstract  paragraphs 9-11,  30-31 and Figs 1 and 4 unit 8 e.g. electronic device having a camera];
 e. a computer located within the feeder housing [See paragraphs 29 e.g. a first electronic device may comprise many different types of devices capable of taking photographs, including but not limited to, an iPhone.RTM., an iPod Touch.RTM., a GoPro.RTM., Galaxy Note.RTM., Galaxy S4.RTM., HTC.RTM., LG.RTM.  phone, Nokia.RTM.  phone, or any other mobile device or computer];
f. an internal power source [See paragraph 39 e.g. solar panel 90 or external and internal power source]; and 
 g. a WiFi adapter located within the feeder housing [See paragraphs 28-30 e.g. WIFI].
Regarding Claim 7, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here. 
Regarding Claim 8, Lovett discloses distributing the images from the WiFi network to the internet [See paragraphs 28-30 e.g. Internet via Wi-Fi].
 Regarding Claim 9, Lovett discloses distributing streaming video to the WiFi network [See paragraphs 28-30 e.g. Wi-Fi].
 	Regarding Claim 10, Lovett discloses distributing streaming video to the internet [See paragraphs 28-30 e.g. Internet via Wi-Fi].
 	Regarding Claim 11, Lovett discloses generating electricity with a solar panel, and distributing solar-generated electricity to the computer [See paragraph 39 e.g. solar panel 90 or external and internal power source].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lovett (US 2016/0156989) (Bryson C.Lovett) in view of Altman (US 2014/0355446) (Baruch Yosef Altman).
 Regarding Claim 2, Lovett doesn’t explicitly discloses wherein the WiFi adapter is a WiFi dongle.
 However, Altman disclose wherein the WiFi adapter is a WiFi dongle [See paragraphs See paragraph 29 e.g. cellular USB dongle which is same as WiFi dongle].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Lovett to add the teachings in Altman as above, to provide device that network information transmission in more effective way by lower costs, conserving network resources such as power and bandwidth, and improving overall resource utilization [See Altman Paragraph 5].
	Regarding Claim 4, Lovett discloses wherein the computer comprises: a processor; a display connector; a multi-media interface; an audio/video jack [See paragraph 33 e.g. video and audio from the cameras and microphones]; and 
Lovett doesn’t explicitly disclose an ethernet socket. 
However, Altman discloses an ethernet socket [See paragraph 27 e.g.an Ethernet connection].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Lovett to add the teachings in Altman as above, to provide device that network information transmission in more effective way by lower costs, conserving network resources such as power and bandwidth, and improving overall resource utilization [See Altman Paragraph 5].
 	Regarding Claim 5, Lovett doesn’t explicitly disclose wherein the computer comprises a micro USB socket and a USB port. 
However, Altman discloses wherein the computer comprises a micro USB socket and a USB port [See paragraph 27 e.g. USB connection].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Lovett to add the teachings in Altman as above, to provide device that network information transmission in more effective way by lower costs, conserving network resources such as power and bandwidth, and improving overall resource utilization [See Altman Paragraph 5].
 	Regarding Claim 6, Lovett doesn’t explicitly disclose wherein the multi-media interface comprises an HDMI port.
However, Altman discloses wherein the multi-media interface comprises an HDMI port 
 [See Paragraph 27 e.g. HDMI connection].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Lovett to add the teachings in Altman as above, to provide device that network information transmission in more effective way by lower costs, conserving network resources such as power and bandwidth, and improving overall resource utilization [See Altman Paragraph 5].
Regarding Claim 13, the limitations claimed are substantially similar to claim 6 above, therefore the ground for rejecting claim 6 also applies here.
Claim 3 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lovett (US 2016/0156989) (Bryson C.Lovett) in view of Altman (US 2014/0355446) (Baruch Yosef Altman), and further in view of Bennett (US 9,247,719) (Teddy Leland Bennett).
Regarding Claim 3, Lovett discloses a feed compartment disposed in the feeder housing and a feed compartment separator disposed in the feed compartment [See abstract and paragraphs 28-31 and 34].
Lovett and Altman don’t explicitly disclose whereby feed is fed by gravity from the feed compartment through the feeder housing, to the feeder bottom, and then to the feed port.
However, Bennett discloses whereby feed is fed by gravity from the feed compartment through the feeder housing, to the feeder bottom, and then to the feed port [See Figs. 3A, 3E, 4A, 5A].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Lovett and Altman to add the teachings in Bennett as above, to provide selectrical loads system that prevents liquid sustenance freeze-up, overheating and bacterial growth, while facilitating monitoring of sustenance station status, animal identification, animal activity near the station and weather conditions over the internet or other wireless communication mode [See Bennett abstract].
Regarding Claim 12, Lovett and Altman don’t explicitly disclose distributing electricity from both the solar panel and a battery to the computer
However, Bennett discloses distributing electricity from both the solar panel and a battery to the computer [See Col 10, Lines 8-42 e.g. receives power through a connection to a generated 216 power source (e.g., transformed household line power, fuel cell, solar power, wind power) or through a connection to a stored 217 power source (e.g., battery, super capacitor). Examiner notes the primary references Lovette teaches solar panel.  It is known to those in the art that the usage of a Solar panel is to charge a battery for energy storage to be use when power gets lower].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Lovett and Altman to add the teachings in Bennett as above, to provide selectrical loads system that prevents liquid sustenance freeze-up, overheating and bacterial growth, while facilitating monitoring of sustenance station status, animal identification, animal activity near the station and weather conditions over the internet or other wireless communication mode [See Bennett abstract].
Response to Argument
The following ground(s) of rejection are applicable to the appealed claims.
 (2) Response to Argument 
I. Response to Appellant's Argument claim 1 of Appeal Brief
1.	Appellant's argues that Lovett (US 2016/0156989) doesn’t disclose the following limitation Claim 1:
"…a built in camera mounted to the bird feeder…”
Lovett discloses a bird photo booth with camera mounted to the bird feeder/ bird-watching camera and feeding and positioning a feeder such that the camera is pointed through the lens to an animal using the feeder. Lovett bird photo booth and feeder has well integrated camera with the rest of the structure which makes the camera built in camera that mounted to box/bird photo booth [See Lovett Paragraphs 9-11, 30-3 and Figs. 1, 4].
2.	Appellant's argues that Lovett (US 2016/0156989) doesn’t disclose the following limitation Claim 1:
"…feed port…”
Lovett discloses bird-watching camera and feeding with a device for supplying food to birds. A bird may land on the perch and feed directly from the access ports to gather food [See abstract and paragraphs 34, 43-45 and Figs.  1, 4 10]
3.	Appellant's argues that Lovett (US 2016/0156989) doesn’t disclose the following limitation Claim 1:
"…self- contained bird feeder…”
Lovett discloses self-contained bird feeders with a tray and perching area seed station. There is ports in the slots at the bottom that allow seeds to be accessed. In addition the claim 1 or any other claims doesn’t disclose “self- contained bird feeder” in body of the claim and as one unit; therefore the examiner notes the preamble doesn’t give patentable weight to the claim.
II. Response to Appellant's Argument claim 1 of Appeal Brief
1.  It was error to reject claims 2 and 4-6 as obvious over Lovett in view of Altman
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Lovett to add the teachings in Altman as above, to provide device that network information transmission in more effective way by lower costs, conserving network resources such as power and bandwidth, and improving overall resource utilization [See Altman Paragraph 5].
III. It was error to reject claim 3 as obvious over Lovett in view of Altman (U.S. Patent Application 2014/0355446) and Bennett (U.S. Patent 9,247,719) for the reasons above, and also because Lovett does not disclose Applicant’s feed compartment separator. Even if it were proper to apply Bennet to Lovett, it does not disclose the specific arrangement recited in claim 3.
Bennett discloses Flying animal feeder the feed is fed by gravity/ suspend stations from the feed storage vessel /compartment through the feeder housing, to the feeding tray or feeder bottom, and then to the feed port.[See Bennett Figs. 3A, 3E, 4A and 5A].

Respectfully submitted,



/TSION B OWENS/Primary Examiner, Art Unit 2487       

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                               
/Jamie Atala/
Supervisory Patent Examiner, Art Unit 2486


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.